PEATT, J.
The complaint states a good cause of action at law, and erroneously prays judgment for an accounting. The answer states that plaintiff was never a partner in defendant’s business, but was an employe upon a salary, the amount of which was to be determined by the profits of the business. The answer is thus consistent with the allegations of the complaint. Both the complaint and answer show a proper case for a reference. The defenses of payment and release will not, in the ordinary course, be put in evidence until the plaintiff has established his cause of action, to do which he requires a trial before a referee. Order affirmed, with $10 costs to abide the event. All concur.